DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 January 2021 and 24 September 2021 were filed prior to the mailing date of this office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Group II, claims 16-20 in the reply filed on 28 January 2022 is acknowledged.  The traversal is on the ground(s) that the pending claims of the instant application do not present a serious search burden on the Examiner.  This is not found persuasive because the fact that the embodiments may be searched together cannot preclude a requirement for restriction if their appearances are considered patentably distinct, since patentably distinct embodiments cannot be supported by a single formal design claim. Also, clear admission on the record by the applicant, on its own, that the embodiments are not patentably distinct (as noted in MPEP § 809.02(a)) will not overcome a requirement for restriction if the embodiments do not have overall appearances that are basically the same as each other. In the instant application in Group I, independent claims 1 and claim 6 recite the limitations a mechanical attachment mechanism and a bearing system attachable to an axis of a pick-and-Group II. The requirement is still deemed proper and is therefore made FINAL.

Drawings
Figs. 3, 4, 7B, 8, 9, 12A, 12B, 13A and 13B are objected due to errors similar to the co-pending application 16/969,751. Applicant is advised to submit corrected replacement sheets in compliance with 37 CFR 1.121(d) for Figs. 3, 4, 7B, 8, 9, 12A, 12B, 13A and 13B that are replaced in the co-pending application 16/969,751.

Specification
 Applicant is advised to submit amendments to the paragraph [0068] and [0069] that are submitted with the co-pending application 16/969,751.


Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16, line 6: “a plurality of theta motors attached to the body structure each configured to” should read -- a plurality of theta motors attached to the body structure, each configured to -- 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, the limitation "least partially assembling, with the pick and place head, an unfinished product" in line 11 renders claim indefinite. It is unclear what "an unfinished product" is. Claim 16 deemed to read as a method of assembly comprising a spindle bank and a pick-and-place machine and the unfinished product is an assembly machine. However, the specification [0010], "a placement location configured to receive an unfinished product to place the electronic components;" and in [0043], "The board handling track 24 may be configured to provide an unfinished product such as a PCB to a placement station 30 located along the track 24." Would the recited method be an assembly method of a pick-and-place machine or an assembly method of a PCB using a pick-and-place machine?  

In claim 19, the limitation “controlling, with each of the plurality of motion control chips, position of a single one of the plurality of z-axis motors and a single one of the plurality of theta motors” is confusing because claim 16 lines 4-6 recite “z-axis motors attached to the body structure” and “theta motors attached to the body structure”. If the z-axis and theta motors are attached to a body structure as recited in claim 16, it is unclear how a position of the motor is controlled by the motion control chip. Would this be a position of a spindle?

In claim 20, the limitation “creating, with each of the plurality of motion control chips, a separate independent motion control profile for each of the plurality of spindles.” renders claim indefinite because the limitation under broadest reasonable interpretation, covers a control profile that has been created by the motion control chip. However, one of ordinary skill in the art would have thought that a motion control chip executes and controls the motion of a spindle on a predetermined control profile or control path. Would the motion control chip execute a predefined motion control profile? If not, other than creating a control profile, nothing in the claim limitation precludes it from being performed by a computer or a processor. Therefore, claim 20 is indefinite.   

Claims 17-20 depend on claim 16. Therefore, claims 16-20 are rejected. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (JP 2012146762).
Sato reads on the claims as follows:
16. A method of assembly comprising: 
providing a pick-and-place head that includes:
a body structure (100, Fig. 1); 
a plurality of z-axis motors (z-axis motor 21, Fig. 2, a plurality of z-axis motor 21, theta-axis motor 51, encoder 22, origin sensor 52, and strain gauge 43 are actually mounted, only one of each is shown in Fig., para. [0035]) attached to the body structure, each configured to move a spindle (nozzle shaft 30, Fig. 2) in a z-axis (see Fig. 2); 
a plurality of theta motors (theta-axis motor 51, Fig. 2) attached to the body structure each configured to rotate a spindle (para. [0029]; and 
a plurality of motion control chips (motion control means 70, Fig. 5, para. [0025]) each attached to the body structure; controlling, with each of the plurality of motion control chips, a single one of the plurality of z-axis motors (the motion control means 70 can recognize the current position of the movable bracket 14 based on the detection signal and control the motion of the Z-axis motor 21, para [0025]) and a single one of the plurality of theta motors (motion control means 70 causes the θ-axis motor 51 to rotate by a predetermined angle based on the output, para. [0030]); and,
at least partially assembling, with the pick and place head, an unfinished product (see Fig. 6).  


18. The method of assembly of claim 16, further comprising controlling, with each of the plurality of motion control chips, acceleration of a single one of the plurality of z-axis motors and a single one of the plurality of theta motors (see para. [0025], [0035]).  

19. The method of assembly of claim 16, further comprising controlling, with each of the plurality of motion control chips, position of a single one of the plurality of z-axis motors and a single one of the plurality of theta motors (para. [0035]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 alternatively, is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20140215812) in view of Kashitani (US 20090241327).
Regarding claim 16, Yamamoto teaches, 
16. A method of assembly (Figs. 1 to 5) comprising: 
providing a pick-and-place head (mounting head 16, Figs. 1 and 2) that includes: 
a body structure (see Fig. 2); 
a plurality of z-axis motors (a plurality of vertical movement driving motors 25, Fig. 2, para. [0026]) attached to the body structure, each configured to move a spindle (shaft member 23 and nozzle 22) in a z-axis; 
a plurality of theta motors (a plurality of rotation driving motors 24 for individually conducting rotary movements of these four shaft members 23, Fig. 2, para. [0026]) attached to the body structure each configured to rotate a spindle; 
at least partially assembling, with the pick and place head, an unfinished product (see Fig. 5).  
Yamamoto does not teach a motion control chip attached to a body structure for controlling a motor. However, Kashitani a component mounting apparatus for electronic components having a motion controller in which, 
a plurality of motion control chips (motion control boards, see Fig. 4, para. [0074]) each attached to the body structure; controlling, with each of the plurality of motion control chips, a single one of the plurality of z-axis motors and a single one of the plurality of theta motors (motion controllers on the left and right sides of Fig. 4 exchange the information on the position, speed, and acceleration of the corresponding mounting head 6, see para [0079]).
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Asai (US 5588195).
Regarding claim 20, Sato does not teach creating with each of the plurality of motion control chips, a separate independent motion control profile for each of the plurality of spindles. However, Asai teaches an electronic-component mounting apparatus in which, 
 wherein the pick-and-place head further includes a plurality of spindles, the method further comprising: creating, with each of the plurality of motion control chips (three pairs of optical-fiber sensors, col. 12, line 50), a separate independent motion control profile for each of the plurality of spindles (a motor-speed control pattern including the acceleration of rotation of 
Therefore, in view of the teachings of Asai, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Sato to add a plurality of motion controller boards or motion control chips to the z-axis motors and theta motors so that it enables a motion control chip to create and the motors to execute a predetermined motion control profile while assembling circuit boards using a pick and place machine.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729